TATE, Justice
(dissenting from the denial of writs).
After a divorce, the husband conveyed the wife’s community interest in property acquired during the community in fraud of her rights. The public records doctrine does not protect the sale by one not the owner of property conveyed. Redmann, The Louisiana Law of Recordation, 39 Tul.L.Rev. 491, 495, 500 (see footnote 36), 1965. Humphreys v. Royal, 215 La. 567, 41 So.2d 220 (1949) should be reconsidered, if it is in conflict with these principles.